                           UNITED ST ATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


   HIGH STREET REHABILITATION, LLC, and                    Case No . 2:12-cv-07243-NIQA
   DEFABIO SPINE AND SPORT REHAB, LLC,
   individually, and on behalf of all others similarly
   situated,

                          Plaintiffs,

                                  - against -

   AMERICAN SPECIAL TY HEAL TH
   IN CORPORA TED, AMERICAN SPECIALTY
   HEAL TH NETWORKS, INC., CIGNA
   CORPORATION and CONNECTICUT GENERAL
   LIFE INSURANCE COMPANY,

                          De endants.


            FINAL APPROVAL OF THE SETTLEMENT AGREEMENT;
       FINAL JUDGMENT; AW ARD OF ATTORNEYS' FEES, EXPENSES, AND
        SERVICE AW ARDS; AND ORDER OF DISMISSAL WITH PREJUDICE

       WHEREAS, Plaintiffs High Street Rehabilitation, LLC and DeFabio Spine and Sport

Rehab, LLC, individually and on behalf of the Settlement Class Members, as defined below, and

Defendants Cigna Corporation and Connecticut General Life Insurance Company (together,

"Cigna"); and American Specialty Health Incorporated and American Specialty Health Networks,

Inc. (together, "ASH," and together with Cigna, "Defendants") (with Plaintiffs and Defendants

collectively referred to herein as the "Parties"), have agreed to settle the above-captioned matter

(the "Action") on the terms and conditions set forth in the Settlement Agreement dated March 25,

2019 and all exhibits thereto;
       WHEREAS, on April 8, 2019, this Court entered a Preliminary Approval Order (DE

171) that conditionally certified pursuant to Federal Rule of Civil Procedure 23 , for settlement

purposes only, a class consisting of:

       All ONET Chiropractic Providers who provided clinical services up to the Final
       Approval Date to a Plan Member, and whose claims for reimbursement of such services
       were subjected to the ASH policies or practices as pa11 of the claims review or benefit
       determination process and where some or all of the claim was denied (the " Settlement
       Class" ).

       WHEREAS , m the Preliminary Approval Order, the Court approved the form and

content of the Notice of Proposed Class Action Settlement and Final Approval Hearing

("Notice") directed to members of the Class and the Summary Notice;

       WHEREAS, during the period of May 6, 2019 through May 24, 2019, the Settlement

Administrator caused the Notice to be mailed to all members of the Class, which informed

members of the Class of the Settlement terms and that the Court would consider the following

issues at the Final Approval Hearing: (i) whether the Court should grant final approval to the

Settlement; (ii) the amount of attorneys' fees, costs, and expenses to be awarded to Class

Counsel; (iii) whether to approve the payment of the Service Awards to the Class

Representatives and the amount of the Service Awards; and (iv) any objections by members of

the Class to any of the above that were timely and properly served in accordance with the

Preliminary Approval Order;

       WHEREAS, on May 13, 2019, the Settlement Administrator caused the Summary

Notice to be published in The American Chiropractor (digital advertisement) and once over a

national newswire service;

       WHEREAS, the Settlement Administrator provided notice to the appropriate state and

federal officials under the Class Action Fairness Act of 2005 , 28 U.S.C. § 1715;




                                                 2
        WHEREAS, on June 10, 2019, Plaintiffs moved unopposed for final approval of the

Settlement Class ("Plaintiffs' Motion for Final Approval");

        WHEREAS, on June 10, 2019, Class Counsel filed an application for (i) attorneys' fees

and expenses and (ii) the Service Awards to Lead Plaintiffs (the "Fee Application");

        WHEREAS, this Court finds that the papers are detailed and sufficient to rule on

Plaintiffs ' Motion for Final Approval and the Fee Application on the papers; and

        WHEREAS, this Court, having heard from Class Counsel on behalf of the Settlement

Class, and from Defendants' Counsel, and having reviewed all other arguments and submissions

presented by all interested persons and entities with respect to the Settlement and the Fee

Application; and

        WHEREAS, all capitalized terms used herein have the meanings set forth and defined in

the Settlement Agreement, it is hereby

        ORDERED, ADJUDGED, DECREED, AND FOUND THAT:

        1.      This case arises out of Plaintiffs ' allegations, inter alia, that Cigna and ASH ' s use

of utilization management review ("UMR") when evaluating out-of-network claims for

chiropractic services performed on individuals who participated in employer-sponsored health

benefits Plans that Ci gna insured and/or for which Cigna administered benefits claims violated

the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1000, et seq. ("ERISA").

        2.      After extensive settlement negotiations, including a formal mediation, the Parties

agreed to settle this case.

        3.      The Settlement Agreement provides substantial and meaningful relief to the

Settlement Class, including through the business reforms specified in Section 2.2 of the




                                                   3
Settlement Agreement regarding changes to ASH's Professional Affairs Health Advisory

Committee, offering continuing education to providers, and more.

       4.      The Settlement Agreement provides for a settlement under which members of the

Settlement Class whose bills were denied in whole or part pursuant to Defendants' UMR

processes will receive pro rata payment from the Net Settlement Fund.

       5.      The Settlement Class as provided in the Preliminary Approval Order is

unconditionally certified pursuant to Federal Rule of Civil Procedure 23(a), (b)(l), (b)(2), and

(b)(3) for the purposes of the Settlement only. The Court finds, in the specific context of this

Settlement, that the following requirements are met: (a) the number of Settlement Class

Members is in the thousands and is so numerous that joinder of all Settlement Class Members is

impracticable; (b) there are questions of law and fact common to the Settlement Class Members;

(c) Plaintiffs' claims are typical of the claims of the Settlement Class Members they seek to

represent for purposes of this Settlement; (d) Plaintiffs and Class Counsel have fairly and

adequately represented the interests of the Settlement Class and will continue to do so; (e)

prosecuting separate actions would create a risk of inconsistent or varying adjudications with

respect to individual Settlement Class Members that would establish incompatible standards of

conduct for Defendants; (f) Defendants have acted on grounds that apply generally to the

Settlement Class, so that the benefits provided in the Settlement Agreement are appropriate for

the Settlement Class as a whole ; (g) questions of law and fact common to the Settlement Class

Members predominate over any questions affecting any individual Settlement Class Member;

and (h) a class action provides a fair and efficient method for settling the controversy under the

criteria set forth in Rule 23 . Excluded from the Settlement Class are those Persons who would

otherwise be Settlement Class Members listed in Exhibit A to the Supplemental Declaration of




                                                4
Eric Schachter (DE 180-1 ), whose requests to Opt Out from the Settlement Class are hereby

accepted by the Court.

               A.        The Court also concludes that, because the Action is being settled rather

than litigated, the Court need not consider manageability issues that might otherwise be

presented by trial of a class action involving the issues in the Action.

               B.        For the purposes of Settlement only, Plaintiffs High Street Rehabilitation,

LLC and Defabio Spine and Sport Rehab, LLC are confirmed as the Class Representatives of

the Settlement Class, and Steven A. Schwartz and Mark B. DeSanto of Chimicles Schwartz

Kriner & Donaldson-Smith LLP, and D. Brian Hufford, Jason S. Cowart, Jason M. Knott, and

Nell Z. Peyser of Zuckerman Spaeder LLP, are confirmed as Co-Lead Class Counsel.

       6.      Notice to the members of the Settlement Class required by Federal Rule of Civil

Procedure 23 has been provided as directed by this Court in the Preliminary Approval Order, and

such notice having constituted the best notice practicable, including, but not limited to, the forms

of notice and methods of identifying and providing notice to the members of the Settlement

Class, has satisfied the requirements of the Federal Rules of Civil Procedure, the Class Action

Fairness Act of 2005, and all other applicable laws.

       7.      Defendants have complied with the Class Action Fairness Act of 2005, 28 U.S.C.

§1715, et seq. Defendants, through the Settlement Administrator, timely mailed notice of the

Settlement pursuant to 28 U.S .C. §1715(b), including notices to appropriate state and federal

officials under the Class Action Fairness Act.          The notice contains the documents and

information required by 28 U.S.C. § 1715(b)(l)-(8).        The Court finds that Defendants have

complied in all respects with the requirements of28 U.S.C. §1715.




                                                  5
        8.     Pursuant to, and in accordance with, Rule 23 of the Federal Rules of Civil

Procedure, the Court hereby fully and finally approves the Settlement set forth in the Settlement

Agreement in all respects, and finds that the Settlement is, in all respects, fair, reasonable,

adequate, and in the best interests of the Settlement Class. Plaintiffs and Defendants are directed

to promptly consummate the Settlement in accordance with the Settlement Agreement and all of

its terms.

        9.     The Settlement shall not be deemed to constitute an admission or finding of

liability or wrongdoing on the part of Defendants, Plaintiffs, the Settlement Class Members, or

Released Parties.

        10.    The Action is hereby dismissed, with prejudice, on the merits, as against the

Defendants, on the terms and conditions set forth in the Settlement Agreement, and without costs

to any party except as provided herein and in the Settlement Agreement.

        11.    Plaintiffs, each Settlement Class Member, and each Releasing Party who are not

listed in Exhibit A to the Supplemental Declaration of Eric Schachter (DE 180-1) shall be

deemed to have, and by operation of this Final Approval Order and Judgment shall have, fully,

finally, and forever released, relinquished, and discharged all Released Claims against the

Released Parties in the manner(s) set forth in Section 6 of the Settlement Agreement.

        12.    Plaintiffs, each Settlement Class Member, and each Releasing Party who are not

listed in Exhibit A to the Supplemental Declaration of Eric Schachter (DE 180-1) are

permanently barred and enjoined from asserting, commencing, prosecuting, or continuing any of

the Released Claims.

        13 .   Class Service Awards are hereby awarded to the Class Representatives in the

amount of $10,000 each, to be deducted from the Total Settlement Fund.



                                                6
        14.    Class Counsel are hereby awarded (i) attorneys ' fees in the amount of

$3,916 ,666.67 (one-third of the Total Settlement Fund) plus (ii) reimbursement of their

reasonable expenses in the amount of $239,500.48, to be deducted from the Total Settlement

Fund.

        15.    The award of attorneys' fees to Class Counsel shall be allocated among Class

Counsel in a fashion that, in the opinion of Co-Lead Class Counsel , fairly compensates them for

their respective contributions in the prosecution of the Action. In making its award of attorneys '

fees and reimbursement of expenses, in the amounts described in paragraph 14 above, the Court

has considered and finds as follows:

               a.     The Settlement has provided significant relief to the Settlement Class;

               b.     Defendants' agreement to undertake certain business reforms was a

                      negotiated, material term of the Settlement;

               c.     The Notice and Summary Notice constituted the best notice practicable to

                      Settlement Class Members consistent with the requirements of due

                      process;

               d.     The Action involves complex factual and legal issues and, in the absence

                      of the Settlement, would involve further lengthy proceedings and

                      uncertain resolution of such issues;

               e.     Had the Settlement not been achieved, there would remain a significant

                      risk that the Settlement Class may have recovered less or nothing from

                      Defendants, and that any recovery would have been significantly delayed,

                      which would have resulted in the continued exposure of Settlement Class

                      Members to the challenged representations; and



                                                 7
               f.         The amount of attorneys' fees and reimbursable expenses awarded to

                          Class Counsel, the Service Awards awarded to the Class Representatives,

                          and the Plan of Allocation are fair and reasonable.

       16.     Defendants and the Released Parties shall not be liable for any additional fees or

expenses for Class Counsel or counsel of any Plaintiffs or Settlement Class Members m

connection with the Action, beyond those expressly provided in the Settlement Agreement.

       17.     Any appeal or challenge affecting the approval of: (a) the Plan of Allocation

and/or (b) this Court's approval regarding any attorneys' fees, expenses, or Service Awards shall

in no way disturb or affect the finality of the other provisions of this Judgment nor the Effective

date of the Settlement.

       18.     By reason of the Settlement, and approval hereof, there is no just reason for delay

and this Final Order and Judgment shall be deemed a final judgment pursuant to the Federal

Rules of Civil Procedure.

       19.     Jurisdiction is reserved, without affecting the finality of this Final Approval Order

and Judgment, over:

               a.         Effectuating the Settlement and the terms of the Settlement Agreement,

                          including the payment of Plaintiffs' counsel's attorneys' fees and

                          reimbursement of expenses, including any interest accrued thereon;

               b.         Supervising all aspects of the administration of the Settlement;

               c.         Determining whether, in the event an appeal is taken from any aspect of

                          this Final Approval Order and Judgment, notice should be given at the

                          appellant's expense to some or all Settlement Class Members apprising




                                                    8
                  them of the pendency of the appeal and such other matters as the Court

                  may order;

           d.     Enforcing    and   administering   the   Settlement   Agreement      and   the

                  Settlement, including any releases executed in connection therewith, and

                  the provisions of this Final Approval Order and Judgment;

           e.     Adjudicating any disputes that arise under the Settlement Agreement; and

           f.     Any other matters related or ancillary to the foregoing.

     20.   The above-captioned Action is hereby dismissed in its entirety with prejudice.



IT IS SO ORDERED.



                                                     Isl Nitza I. Quinones Alejandro

                                                Nitza I. Quinones-Alejandro, U.S.D.J.




                                            9
